Citation Nr: 0201000	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  01-02 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an extension of the veteran's delimiting date 
for receiving educational assistance benefits under Chapter 
34, Title 38, United States Code.


WITNESSES AT HEARING ON APPEAL

The veteran and C.C.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1976.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which determined that the veteran was not entitled to 
an extension of his eligibility for education benefits under 
Chapter 34, Title 38, United States Code.  He subsequently 
perfected a timely appeal regarding that decision.  During 
the pendency of this appeal, jurisdiction over the matter was 
temporarily transferred to the RO in Philadelphia, 
Pennsylvania.  However, the Buffalo RO retains permanent 
jurisdiction over this case.

In November 2001, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board, 
at the Philadelphia RO.  A transcript of the hearing has been 
prepared and associated with the claims folder.   During this 
hearing, the veteran presented additional documentary 
evidence, which was accompanied by a waiver of initial RO 
consideration.  This evidence has also been associated with 
the claims folder.

During his personal hearing, the veteran indicated that he 
also wished to pursue a claim of entitlement to service 
connection for depression.  As this issue has not yet been 
addressed, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran had active service from September 26, 1975, 
through August 19, 1976.

2.  The veteran's delimiting date for receipt of Chapter 34 
educational assistance benefits was August 20, 1986.


3.  The entire Chapter 34 educational benefits program 
expired, by operation of law, on December 31, 1989.

4.  The veteran filed an application for entitlement to 
Chapter 34 educational benefits in June 2000.


CONCLUSION OF LAW

There is no basis in law for the payment of educational 
assistance benefits under Chapter 34, Title 38, United States 
Code, after December 31, 1989.  38 U.S.C.A. § 3462(e) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter-VCAA

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new 
statute repealed the former requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
VCAA also enhanced VA's obligations to notify claimants of 
any information and/or evidence which might be needed in 
their claims, and to assist claimants in obtaining such 
evidence, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.



VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Unlike many questions subject to appellate review, the 
veteran's claim of entitlement to an extension of his 
delimiting date for receiving education assistance benefits 
under Chapter 34, by its very nature, has an extremely narrow 
focus.  The RO, in the SOC issued in January 2001, has set 
forth the law and facts in a fashion that clearly and 
adequately explained the basis of its decision.  The veteran 
has neither submitted nor made reference to any additional 
records which could tend to substantiate his claim.  It 
appears clear, therefore, that there are no outstanding 
records or other evidence that could substantiate the claim.  

Furthermore, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2001); see also Wensch v. 
Principi, No. 99-2210, slip op. at 8 (U.S. Vet. App. Dec. 20, 
2001).  As will be discussed in greater detail below, there 
is no legal basis for payment of educational assistance 
benefits under Chapter 34, Title 38, United States Code, 
after December 31, 1989.  Thus, even if every effort were 
taken to assist the veteran, there would remain no reasonable 
possibility that such assistance would aid in substantiating 
his claim.  Given the circumstances of this matter, the Board 
cannot find any basis under the VCAA to defer appellate 
review.  

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to him claim, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (1991); 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

Analysis

The record reflects that the veteran served on active duty 
from September 26, 1975, through August 19, 1976.  He filed 
an application for Chapter 34 education benefits in June 
2000.  He essentially contends that he was unable to initiate 
or complete his education prior to 1989 because he was 
suffering from chronic alcoholism and substance abuse, which 
was reportedly brought on by mental illness.

Based upon his active service through August 19, 1976, the 
veteran was formerly eligible to receive Chapter 34 
educational assistance benefits, provided that he availed 
himself of such benefits before August 20, 1986 (i.e., 10 
years following his separation from active military service).  
38 U.S.C.A. §§ 3461, 3462 (West 1991).  Such benefits were 
available at a rate of one and one-half months for each 
month, or fraction thereof, of active service during the 
period from January 31, 1955, through December 31, 1976.

However, the entire Chapter 34 program expired as of December 
31, 1989, and payments of educational assistance benefits 
under Chapter 34 are therefore prohibited after that date.  
38 U.S.C.A. § 3462(e); 38 C.F.R. § 21.1042(a)(2) (as in 
effect prior to May 24, 1996).  In that regard, as of May 24, 
1996, the federal regulations dealing with the administration 
of the Chapter 34 program (38 C.F.R. §§ 21.1020-21.1025 and 
§§ 21.1040-21.1045) were rescinded, as they no longer had any 
legal effect because Chapter 34 benefits could not be 
authorized for education or training after December 31, 1989.  
See 61 Fed. Reg. 26,107-08 (May 24, 1996).  Thus, because 
there is no statutory or regulatory provision that would 
permit payment of educational assistance benefits under 
Chapter 34 beyond December 31, 1989, the Board finds that the 
veteran's claim for an extension of the delimiting date for 
such benefits must be denied as a matter of law.

The Board notes that, under 38 U.S.C.A. § 3462(a)(1), an 
extension of the ten-year period (or the delimiting date) 
under the Chapter 34 program was available if the veteran was 
prevented from initiating or completing his chosen program 
within such time period because of a physical or mental 
disability which was not the result of his own willful 
misconduct.  The length of the extension period would be the 
time the Secretary determines that the veteran was prevented 
from pursuing his education.  38 U.S.C.A. § 3462.  However, 
as discussed above, 38 U.S.C.A. § 3462(e) provides that no 
educational assistance shall be afforded any eligible veteran 
under Chapter 34 after December 31, 1989.  Accordingly, the 
Board finds that Chapter 34 benefits can no longer be paid 
based upon an extension of the delimiting date pursuant to 38 
U.S.C.A. § 3462(a)(1).

In summary, the Board finds that there is no statutory or 
regulatory provision that would permit entitlement to 
educational assistance benefits under Chapter 34, Title 38, 
United States Code, beyond December 31, 1989.  In cases such 
as this, where the law, and not the evidence, is dispositive, 
the claim should be denied because of the lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board appreciates the veteran's effort and his sincerity 
in testifying at the Travel Board hearing before the 
undersigned.  However, in view of the foregoing, the Board 
concludes that the veteran's claim of entitlement to 
educational assistance benefits under Chapter 34, Title 38, 
United States Code, lacks legal merit under the law and must 
be denied. 


ORDER

The claim of entitlement to an extension of the veteran's 
delimiting date for receiving educational assistance benefits 
under Chapter 34, Title 38, United States Code, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

